DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Response to Election/Restriction filed on 9/27/2021, wherein:
Claims 1, and 6 have been amended;
Claims 21-32 have been added;
Claims 5,  and 10-20 have been canceled; and
Claims 1-4, 6-9, and 21-32 are currently pending and have been examined.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a ledger management subsystem to maintain a ledger of account balances” in claims 1 and 21;
“a communication subsystem to manage digital communications” in claims 1, 7, and 21; 
“a payment subsystem to present multiple payment options to the customer” in claims 1 and 21;
“a code generation subsystem to provide an authentication code” in claims 1 and 5;
“a multipay subsystem to: receive a plurality of partial payments…, create a ledger entry…, and upon a determination…, execute ledger transactions…and transmit a confirmation of a payment to a customer” in claims 1 and 21; and “further configured to detect a triggering event” in claims 2 and 22; 
 “an authentication subsystem to authenticate the customer” in claims 8 28, and 32;
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the corresponding structure described in the specification as performing the claimed functions, and equivalents thereof is as follows:
 “a ledger management subsystem to maintain a ledger of account balances” in claims 1 and 21, is shown in fig. 7 as “a ledger management module 704” of the computer-readable storage medium 702, and described in para. 0059 as “ledger management module 704 maintains a ledger of account balances of each of a plurality of ledger accounts”, and the specification further states in paras. 0058-0061 that the computing system 700 includes a processor 718 and 
“a communication subsystem to manage digital communications” in claims 1, 7, and 21, is shown in fig. 7 as “communication management module 708” of the computer-readable storage medium 702, and described in para. 0059 as “communication management module 708 may manage digital communications between a customer and a payee or payees”, and the specification further states in paras. 0058-0061 that the computing system 700 includes a processor 718 and computer readable storage medium 702 that includes communications management module 708; 
“a payment subsystem to present multiple payment options to the customer” in claims 1 and 21, is shown in fig. 7 as “Payment Module 730 consisting of Multipay Management Module 735 and Partial Payment Module 737” of the computer-readable storage medium 702, and described in para. 0063 as “payment module 730 presents multiple payment options to a customer”, and the specification further states in paras. 0058-0063 that the computing system 700 includes a processor 718 and computer readable storage medium 702 that includes payment module 730 including multipay management module 735 and partial payment module 737;
“a code generation subsystem to provide an authentication code” in claims 1 and 5, is shown in fig. 7 as “Code Generation Module 706” of the computer-readable storage medium 702, and described in para. 0059 as “code generation module 706 may generate one-time use or static code that can be provided to a 
“a multipay subsystem to: receive a plurality of partial payments…, create a ledger entry…, and upon a determination…, execute ledger transactions…and transmit a confirmation of a payment to a customer” in claims 1 and 21; and “further configured to detect a triggering event” in claims 2 and 22, is shown in fig. 7 as “Multipay Management Module 735 and Partial Payment Management Module 737 of Payment Module 730” of the computer-readable storage medium 702, and described in para. 0064 as “multipay management module 735 may facilitate a payment to a payee…and partial payment management module 737 may determine that a total amount owed has been cumulatively received via a plurality of partial payments”, and the specification further states in paras. 0058-0063 that the computing system 700 includes a processor 718 and computer readable storage medium 702 that includes payment module 730 including multipay management module 735 and partial payment module 737;  
“an authentication subsystem to authenticate the customer” in claims 8 28, and 32, is shown in fig. 7 as “Authentication Module 710” of the computer-readable storage medium 702, and described in para. 0060 as “a customer is presented with an opportunity to authenticate via the authentication module 710” and the specification further states in paras. 0058-0063 that the computing 

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9, and 21-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  Independent claims 1 and 21 contain subject matter which was not described in the 
The system of claim 1 recites the limitations “a system, comprising: a ledger management subsystem…; a communications subsystem…; a payment subsystem…; a code generation subsystem…; and a multipay subsystem…  Since the claimed limitations do not positively recite a computer or processor in the claims, the system comprises only non-transitory computer readable medium which is broadly interpreted to correspond to software components (not tangible hardware components).  The system is not enabled because hardware that is essential for the system to function is missing in the claim.   
The system of claim 21 recites the limitations “a system, comprising: a ledger management subsystem…; a communications subsystem…; a payment subsystem…; and a multipay subsystem…  Since the claimed limitations do not positively recite a computer or processor in the claims, the system comprises only computer readable medium which is broadly interpreted to correspond to software components (not tangible hardware components).  The system is not enabled because hardware that is essential for the system to function is missing in the claims.   Dependent claims 2-4, 6-9, and 22-32 are rejected based on similar reasoning and by virtue of dependency on a rejected claim.  The rejections below are interpreted in light of the 112 rejections stated above.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4, 6-9, and 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claims 1 and 21 recite computer software limitations.  However, a computer/processor is not explicitly stated in the body of the claim.  Hence the scope of the claims are not clear.  
Dependent claims 2-4, 6-9, and 22-32 are rejected based on similar reasoning and by virtue of dependency on a rejected claim.  
The rejections below are interpreted in light of the 112 rejections stated above.    
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-9, and 21-32 are directed to software per se.  Independent claims 1 and 21 both recite a system comprising various subsystems that are interpreted in accordance with the Applicant’s specification and drawings as software (See claim interpretation in accordance with 35 U.S.C. 112(f)).  The claims do not positively recite per se.  A claim to software per se is ineligible subject matter under 35 U.S.C 101, because it doesn’t fall within one of the statutory categories.  (See Gottchalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77).  Dependent claims 2-9, and 11-18 are rejected pursuant to similar reasoning and by virtue of dependency on rejected claims.

Claims 1-4, 6-9, and 21-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a system for maintaining account balances of ledger accounts which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts and business relations.  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 (Statutory Categories) – 2019 PEG pg. 53 
Claims 1-4, 6-9, and 21-32 are directed to the statutory category of a process.  

Step 2A, Prong 1 (Do the claims recite an abstract idea?) – 2019 PEG pg. 54
For independent claim 1, the claim recites an abstract idea of: maintaining account balances of ledger accounts.  The steps of: maintain a ledger of account balances of each of a plurality of ledger accounts; manage digital communications between a customer and a payee, transmit a request for the customer to make a payment for a total amount to the payee; present multiple payment options to the customer, facilitating payment that can be used by the customer to pay the total amount to the payee, wherein the payment options include at least: an option to pay via a credit card, charge card, or debit card, an option to pay by delivering cash to a cash-accepting load network, and an option to pay via an automatic clearing house (ACH) transfer; provide an identification code to be displayed to facilitate the partial payment option of paying by delivering cash to a cash-accepting load network, wherein the identification code is used to identify cash received by the customer as a partial payment intended for the payee; and receive a plurality of partial payments of amounts less than the total amount via at least two different payment options, create a ledger entry to hold each partial payment in an escrow ledger account, and upon a determination that the total amount has been cumulatively received via the plurality of partial payments, (i) execute ledger transactions to transfer the total amount in the escrow ledger account to a ledger account of the payee, and (ii) transmit a confirmation of payment to the customer, when considered collectively as an ordered combination, recites the abstract idea of maintaining account balances of ledger accounts. 
maintain a ledger of account balances of each of a plurality of ledger accounts; manage digital communications between a customer and a payee, transmit a request for the customer to make a payment for a total amount to the payee; present multiple payment options to the customer, facilitating payment by the customer to pay the total amount to the payee, wherein the payment options include at least: an option to pay via a credit card, charge card, or debit card, an option to pay by delivering cash to a cash-accepting load network, and an option to pay via an automatic clearing house (ACH) transfer; and receive a plurality of partial payments of amounts less than the total amount via at least two different payment options, create a ledger entry to hold each partial payment in an escrow ledger account, and upon a determination that the total amount has been cumulatively received via the plurality of partial payments, (i) execute ledger transactions to transfer the total amount in the escrow ledger account to a ledger account of the payee, and (ii) transmit a confirmation of payment to the customer, when considered collectively as an ordered combination, recites the abstract idea of maintaining account balances of ledger accounts.
Independent claims 1, and 21, as drafted, are a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, since they recite commercial or legal interactions including agreements in the form of contracts and business relations.  For independent claim 1, the steps of: maintain a ledger of account balances of each of a plurality of ledger accounts; manage digital communications between a customer and a payee, transmit a request for the customer to make a payment for a total amount to the payee; present multiple payment options to the customer, facilitating payment that can be used by the customer to pay the total amount to the payee, wherein the payment options include at least: an option to pay via a credit card, charge card, or debit card, an option to pay by delivering cash to a cash-accepting load network, and an option to pay via an automatic clearing house (ACH) transfer; provide an identification code to be displayed to facilitate the partial payment option of paying by delivering cash to a cash-accepting load network, wherein the identification code is used to identify cash received by the customer as a partial payment intended for the payee; and receive a plurality of partial payments of amounts less than the total amount via at least two different payment options, create a ledger entry to hold each partial payment in an escrow ledger account, and upon a determination that the total amount has been cumulatively received via the plurality of partial payments, (i) execute ledger transactions to transfer the total amount in the escrow ledger account to a ledger account of the payee, and (ii) transmit a confirmation of payment to the customer, considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts and business relations.  Based on similar reasoning and rationale, the steps of Independent claim 21 also recites Certain Methods of Organizing Human Activity.  Maintaining balances of a user’s ledger accounts and facilitating payments from the user to a customer is creating contractual agreements for participants in a business relationship and sales activities.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of 
Dependent claims 2-4, 6-9, and 22-32 recite similar limitations as independent claims 1, and 21; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance in claims 2-4, and 22-24, the additional limitations of: detect a triggering event prior to the total amount having been cumulatively received via partial payments, and in response to a determination that the payee does not accept partial payments, reverse any received partial payments to the customer, and in response to a determination that the payee does accept partial payments, transfer any received partial payments to the payee and indicating a remaining amount to be paid to the payee, wherein the triggering event comprises a failed partial payment via one of the payment options, wherein the triggering event comprises an expiration of a time period during which the cumulative partial payments failed to sum to the total amount, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts, business relations, and sales activities, because these describe contingencies regarding partial payments.
In claims 6, 7, 26, 27, 30, and 31, the limitations of: wherein an identification code comprises one of a QR code, a barcode, an alphanumeric code, a code transmitted via NFC chip, a code transmitted via RFID tag, and a code transmitted via a wireless signal; manage digital communications that comprise at least one of: an SMS text message, an MMS text message, and a message sent via a third-party messaging platform, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial or legal interactions including agreements in the form of contracts, business relations, and sales activities, because the limitation further defines the identification code for the payment.  
In claims 8, 28, and 32, the limitations of: authenticate the customer, and utilizes a pin number to authenticate the customer, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial or legal interactions including agreements in the form of contracts, business relations, and sales activities.  Authenticating a user for making a payment is a commercial or legal interaction.  
In claims 9, 25, and 29, the limitations of: wherein the multiple payment options presented include any combination of: an option to pay via a credit card, an option to pay via a charge card, an option to pay via a debit card, an option to pay by delivering cash to a cash-accepting load network, an option to pay via an automatic clearing house (ACH) transfer, an option to pay by wire transfer, and an option to pay via a peer-to-peer payment network; and provide an identification code to be displayed to facilitate the partial payment option of paying by delivering cash, wherein the identification code is used to identify cash received by the customer as a partial payment intended for the payee, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial or legal interactions including agreements in the form of contracts, business relations, and sales activities because the claimed limitations further describe the various payment options available to the user and the identification code used to identify the payment type.    
Other than reciting the abstract idea, the dependent claims recite similar generic computer components as the independent claims, such as “a communication subsystem, an SMS text message, an MMS text message, a third-party message platform, a payment subsystem, a display of a portable electronic device, a multipay subsystem, a code generation subsystem to provide an identification code comprising one of a QR code, a barcode, an alphanumeric code, a code transmitted via a NFC chip, a code transmitted via a RFID tag, and a code transmitted via a wireless signal, an authentication subsystem, and a cash-accepting load network”.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Step 2A, Prong 2 (Does the claim recite additional elements that integrate the judicial exception into a practical application?) – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 1, and 21 only recite the additional elements of “a ledger management subsystem, a communication subsystem, a payment subsystem, a rendered graphical user interface on an electronic display of a portable electronic device, a code generation subsystem to provide an identification code, a cash-accepting load network, and a multipay subsystem”.  A plain reading of Figures 1-8, and associated descriptions in the specification in at least: para. 0012 of the specification stating “fig. 7 illustrates a computing system to digitally engage a customer and facilitate payment processing”, para. 0031 of the specification stating “the systems, methods, and platforms described herein may be at least partially embodied as an application, such as a mobile app, on a portable electronic device, such as a cellular phone, laptop, wearable electronic or laptop device…the application may cause a GUI to be displayed on an electronic device of the portable electronic device through which the customer may interact”, para. 0035 of the specification stating “some of the infrastructure that can be used with embodiments disclosed herein is already available, such as general-purpose computers…and communication networks…a computer may include a processor, such as a microprocessor, microcontroller, logic circuitry or the like,…the computer may include a computer-readable storage device”, paras. 0036-0037 of the specification stating: embodiments may be described herein may be implemented as software modules or components…a software module may include any type of computer instruction or computer-executable code located within or on a computer-
Dependent claims 2-4, 6-9, and 22-32, recite similar generic computer components as the independent claims, such as “a communication subsystem, an SMS text message, an MMS text message, a third-party message platform, a payment subsystem, a display of a portable electronic device, a multipay subsystem, a code generation subsystem to provide an identification code comprising one of a QR code, a barcode, an alphanumeric code, a code transmitted via a NFC chip, a code transmitted via a RFID tag, and a code transmitted via a wireless signal, an authentication subsystem, and a cash-accepting load network”.  The judicial exception is not integrated into a practical application because the additional elements in the dependent claims are also recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional elements do not integrate the abstract idea into a practical application because they also do not impose any meaningful limits on practicing the abstract idea.  Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.   

Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) – 2019 PEG pg. 56
Independent claims 1, and 21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a ledger management subsystem, a communication subsystem, a payment subsystem, a rendered graphical user interface on an electronic display of a portable electronic device, a code generation subsystem to provide an identification code, a cash-accepting load network, and a multipay subsystem” to perform the steps of independent claim 1 for: maintain a ledger of account balances of each of a plurality of ledger accounts; manage digital communications between a customer and a payee, transmit a request for the customer to make a payment for a total amount to the payee; present multiple payment options to the customer, facilitating payment that can be used by the customer to pay the total amount to the payee, wherein the payment options include at least: an option to pay via a credit card, charge card, or debit card, an option to pay by delivering cash to a cash-accepting load network, and an option to pay via an automatic clearing house (ACH) transfer; provide an identification code to be displayed to facilitate the partial payment option of paying by delivering cash to a cash-accepting load network, wherein the identification code is used to identify cash received by the customer as a partial payment intended for the payee; and receive a plurality of partial payments of amounts less than the total amount via at least two different payment options, create a ledger entry to hold each partial payment in an escrow ledger account, and upon a determination that the total amount has been cumulatively received via the plurality of partial payments, (i) execute ledger transactions to transfer the total amount in the escrow ledger account to a ledger account of the payee, and (ii) transmit a confirmation of payment to the customer, and based on similar reasoning and rationale for the steps of independent claim 21, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and limits the judicial exception to the particular environment of computers (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept in Step 2B.  
Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)); are well-understood routine and conventional, similar to the instant application claims which recite: “transmit a request for the customer to make a payment for a total amount to the payee, present multiple payment options to the customer, provide an identification code to be displayed on the portable electronic device, and transmit a confirmation of payment to the customer”.  Furthermore, MPEP 2106.05(d)(ii) provides that performing repetitive calculations (see Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values), and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims”)) are well-understood, routine, conventional activity, similar to the claimed limitations of the independent claims for: “transmit a confirmation of payment to the customer”  MPEP 2106.05(d)(ii) provides that electronic recordkeeping (Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)), and storing and retrieving information in memory (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) are well-understood, routine, conventional activity, similar to the claimed limitations of the independent claims for: “upon a determination that the total amount has been cumulatively received via the plurality of partial payments, (i) execute ledger transactions”.  Furthermore, the steps for “transmit a confirmation of payment to the customer via the rendered graphical user interface on the electronic display” are merely presenting results of an analysis akin to Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) and are only generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)).  Therefore, independent claims 1, and 21 are not patent eligible.  
In addition, the dependent claims 2-4, 6-9, and 22-32 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of dependent claims of: “a communication subsystem, an SMS text message, an MMS text message, a third-party message platform, a payment subsystem, a display of a portable electronic device, a multipay subsystem, a code generation subsystem to provide an identification code comprising one of a QR code, a barcode, an alphanumeric code, a code transmitted via a NFC 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 


Claims 1, 3, 6-9, 21, 23, and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0179558 to Fischer (hereinafter referred to as Fischer), in view of US 2012/0136780 to El-Awady et al. (hereinafter referred to as El-Awady).

In regards to claim 1, Fischer discloses a system (system for enabling a broader array of financial account management, payment options, and security options, para. 0008, Fig. 1B), comprising: a ledger management subsystem (Examiner has interpreted the ledger management subsystem as software implemented by a processor – see claim interpretation under 35 USC 112(f)) (customer’s mobile phone 801 is in communication 803a with the InspirePay server 105 which provides the customer with account options for payment on the mobile phone screen, para. 0046, fig. 8) to maintain a ledger of account balances of each of a plurality of ledger accounts (payment platform can identify how much credit or balance is available across each account, para. 0012); a communication subsystem (Examiner has interpreted the communication subsystem as software implemented by a processor – see claim interpretation under 35 USC 112(f)) (customer’s mobile phone 801 is in communication 803a with the InspirePay server 105 which provides the customer with account options for payment on the mobile phone screen, para. 0046, fig. 8) to manage digital communications between a customer and a payee (payments using mobile and using mobile payment platforms can transmit payments using a multiplicity of financial accounts processed via an rd party API triggers to determine when the funds deposited at the Escrow Bank 902 can be related to the Merchant Bank 905, para. 0047, fig. 9), and upon a determination (i) execute ledger transactions to transfer the total amount in the escrow ledger account to a ledger account of the payee (automated escrow system 903 monitors delivery means or other 3rd party API triggers to determine when the funds deposited at the Escrow Bank 902 can be related to the Merchant Bank 903, para. 0047, fig. 9), and (ii) transmit a confirmation of payment to the customer via the rendered graphical user interface on the electronic display (completed transaction 1006, fig. 10; customer receives a screen 702 indicating that the transaction was successful, para. 0045).  However, Fischer fails to disclose an option to pay by delivering cash to a cash accepting load network, and a code generation subsystem (Examiner has interpreted the code generation subsystem as software implemented by a processor – see claim interpretation under 35 USC 112(f)) to provide an identification code to be displayed on the portable electronic device to facilitate the partial payment option of paying by delivering cash to a cash-accepting load network, wherein the identification code is used by the cash-accepting load network to identify cash received by the customer as a partial payment intended for the payee; and upon a determination that the total amount has been cumulatively received via the plurality of partial payments, transfer the total amount to the payee.  


In regards to claim 3, modified Fischer discloses the system of claim 2, wherein the triggering event comprises a failed partial payment via one of the payment options (in fig. 10 a customer has initially authorized a $200 payment from credit card 1002 but the credit card does not have $200 of credit available, para. 0048, fig. 10).

In regards to claim 6, modified Fischer discloses the system of claim 1, but fails to disclose wherein an identification code comprises one of a QR code, a barcode, an alphanumeric code, a code transmitted via NFC chip, a code transmitted via RFID tag, and a code transmitted via a wireless signal.
El-Awady, in the related field of electronic payment platforms, teaches wherein an identification code comprises one of a barcode, an alphanumeric code, a code transmitted via NFC chip, and a code transmitted via a wireless signal (user engages mobile device 103a to conduct the payment and provides bill payment information such as account number 105a, user name 105b, billing code 105c, barcode information 105d to the Bill-Pay access agency 101a-101c or an NFC handshake at a POS terminal to provide the payment information, paras. 0023-0027, Figs. 1A-1F).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the system of Fischer with the ability for a user to present 

In regards to claim 7, modified Fischer discloses the system of claim 1, and further discloses wherein the communication subsystem is configured to manage digital communications that comprise at least one of: an SMS text message (steps to request mobile payment could range from near field communications, wireless transactions, SMS requests, QR codes or any other manner of receiving a request for payment contemplated on a mobile phone, para. 0074), an MMS text message, and a message sent via a third-party messaging platform.

In regards to claim 8, modified Fischer discloses the system of claim 1, and discloses a system further comprising an authentication subsystem (Examiner has interpreted the authentication subsystem as software implemented by a processor – see claim interpretation under 35 USC 112(f)) (customer’s mobile phone 801 is in communication 803a with the InspirePay server 105 which provides the customer with account options for payment on the mobile phone screen, para. 0046, fig. 8) to authenticate the customer (Once a user has registered on the InspirePay server 105, they can select their preferred 

In regards to claim 9, modified Fischer discloses the system of claim 1, and further discloses wherein the multiple payment options presented by the payment subsystem include any combination (Examiner interprets “any combination” to include at least two of the payment options) of: an option to pay via a credit card (single transaction may be completed using multiple financial accounts including permitting $250 to be charged to a checking account, $100 to be charged to a VISA card and $150 to be charged to a Mastercard, para. 0013, figs. 7-10), an option to pay via a charge card, an option to pay via a debit card, an option to pay by delivering cash to a cash-accepting load network, an option to pay via an automatic clearing house (ACH) transfer (single transaction may be completed using multiple financial accounts including permitting $250 to be charged to a checking account, $100 to be charged to a VISA card and $150 to be charged to a Mastercard, para. 0013, figs. 7-10), an option to pay by wire transfer, and an option to pay via a peer-to-peer payment network.

In regards to claim 21, Fischer discloses a system (system for enabling a broader array of financial account management, payment options, and security options, para. 0008, Fig. 1B), comprising: a ledger management subsystem (Examiner has interpreted the ledger management subsystem as rd party API triggers to determine when the funds deposited at the Escrow Bank 902 can be related to the Merchant Bank 905, para. 0047, fig. 9), and upon a determination (i) execute ledger transactions to transfer the total amount in the escrow ledger account to a ledger account of the payee (automated escrow system 903 monitors delivery means or other 3rd party API triggers to determine when the funds deposited at the Escrow Bank 902 can be related to the Merchant Bank 903, para. 0047, fig. 9), and (ii) transmit a confirmation of payment to the customer via the rendered graphical user interface on the electronic display (completed transaction 1006, fig. 10; customer receives a screen 702 indicating that the transaction was successful, para. 0045).  However, Fischer fails to disclose 
El-Awady, in the related field of electronic payment platforms, teaches an option to pay by delivering cash (user may 102 may pay cash 103c at an access agency 101a-101c to complete the bill payment, para. 0023-0027, figs. 1A-1F) to a cash accepting load network (user 102 interacts with access agency 101 to pay bills by following instructions for bill payment at the kiosk or point of service terminal at the access agency 101, para. 0047, fig. 1A-1F), and upon a determination that the total amount has been cumulatively received via the plurality of partial payments (at arrows 830 the physician communicates with its acquirer and with a transaction handler (i.e., VisaNet) to send an authorization request for each payment for each account that is designated by the mobile device to the physicians POS and at arrow 832 each issuer sends an authorization response back to VisaNet which is sent to the physicians inquirer and back to the physicians POS and once the physicians POS has received an authorization response from each account the bill may be deemed satisfied, paras. 0135-0137, figs. 8A-8C), transfer the total amount to the payee (after receiving authorization responses from each account the physician’s office with its acquirer will initiate a clearing and settlement process for each authorized payment from each account that was used to satisfy the balance due shown in block 818, paras. 0135-0137, figs. 8A-8C).  It would have been obvious to one skilled in the art before the 

In regards to claim 23, modified Fischer discloses the system of claim 22, and further discloses wherein the triggering event comprises a failed partial payment via one of the payment options (in fig. 10 a customer has initially authorized a $200 payment from credit card 1002 but the credit card does not have $200 of credit available, para. 0048, fig. 10).

In regards to claim 25, modified Fischer discloses the system of claim 21, but fails to disclose a system further comprising a code generation subsystem (Examiner has interpreted the code generation subsystem as software implemented by a processor – see claim interpretation under 35 USC 112(f)) to provide an identification code to be displayed on a portable electronic device of the customer to facilitate the partial payment option of paying by delivering cash to a cash-accepting load network, wherein the identification 
El-Awady, in the related field of electronic payment platforms, teaches a code generation subsystem (Examiner has interpreted the code generation subsystem as software implemented by a processor – see claim interpretation under 35 USC 112(f)) (user may receive an electronic bill via email or an online e-bill platform and the bring the received bill to a Bill-Pay access agency101a-101c and enter barcode/key 103d for payment, paras. 0023-0027, Figs. 1A-1F) to provide an identification code to be displayed on the portable electronic device of a customer (for example a convenience store POS terminal may scan the barcode to read the invoice 106b and enter the amount due to process the payment, paras. 0023-0027, Figs. 1A-1F) to facilitate the partial payment option of paying by delivering cash to a cash-accepting load network (access agency 101 terminals may at convenience stores, drug stores, general purpose merchandisers, and kiosks or vending machines at various locations, paras. 0046, Figs. 1A-1F), wherein the identification code is used by the cash-accepting load network (user engages mobile device 103a to conduct the payment and provides bill payment information such as barcode information 105d to the Bill-Pay access agency 101a-101c, paras. 0023-0027, Figs. 1A-1F) to identify cash received by the customer as a partial payment intended for the payee (for example a convenience store POS terminal may scan the barcode to read the invoice 106b and enter the amount due to process the payment, paras. 0023-0027, 

In regards to claim 26, modified Fischer discloses the system of claim 25, but fails to disclose wherein an identification code comprises one of a QR code, a barcode, an alphanumeric code, a code transmitted via NFC chip, a code transmitted via RFID tag, and a code transmitted via a wireless signal.
El-Awady, in the related field of electronic payment platforms, teaches wherein an identification code comprises one of a barcode, an alphanumeric code, a code transmitted via NFC chip, and a code transmitted via a wireless signal (user engages mobile device 103a to conduct the payment and provides bill payment information such as account number 105a, user name 105b, billing code 105c, barcode information 105d to the Bill-Pay access agency 101a-101c or an NFC handshake at a POS terminal to provide the payment information, paras. 0023-0027, Figs. 1A-1F).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the system of Fischer with the ability for a user to present a variety of identification codes for delivering cash to a cash-accepting load 

In regards to claim 27, modified Fischer discloses the system of claim 21, and further discloses wherein the communication subsystem is configured to manage digital communications that comprise at least one of: an SMS text message (steps to request mobile payment could range from near field communications, wireless transactions, SMS requests, QR codes or any other manner of receiving a request for payment contemplated on a mobile phone, para. 0074), an MMS text message, and a message sent via a third-party messaging platform.

In regards to claim 28, modified Fischer discloses the system of claim 21, further comprising an authentication subsystem (Examiner has interpreted the ledger authentication subsystem as software implemented by a processor – see claim interpretation under 35 USC 112(f)) (customer’s mobile phone 801 is in communication 803a with the InspirePay server 105 which provides the customer with account options for payment on the mobile phone screen, para. 0046, fig. 8) to authenticate the customer (Once a user has registered on the InspirePay server 105, they can select their preferred means for primary 

In regards to claim 29, modified Fischer discloses the system of claim 21, wherein the multiple payment options presented by the payment subsystem include any combination (Examiner interprets “any combination” to include at least two of the payment options) of: an option to pay via a credit card (single transaction may be completed using multiple financial accounts including permitting $250 to be charged to a checking account, $100 to be charged to a VISA card and $150 to be charged to a Mastercard, para. 0013, figs. 7-10), an option to pay via a charge card, an option to pay via a debit card, an option to pay by delivering cash to a cash-accepting load network, an option to pay via an automatic clearing house (ACH) transfer (single transaction may be completed using multiple financial accounts including permitting $250 to be charged to a checking account, $100 to be charged to a VISA card and $150 to be charged to a Mastercard, para. 0013, figs. 7-10), an option to pay by wire transfer, and an option to pay via a peer-to-peer payment network.

In regards to claim 30, modified Fischer discloses the system of claim 21, and further discloses wherein the digital communications comprise one of an SMS text message (steps to request mobile payment could range from near field communications, wireless transactions, SMS requests, QR codes or any 

In regards to claim 31, modified Fischer discloses the system of claim 21, wherein the digital communications (payments using mobile and using mobile payment platforms can transmit payments using a multiplicity of financial accounts processed via an online server or transmitted using wireless or near field communication capabilities, para. 0015) comprise a message sent via a third-party messaging application for a portable electronic device (a person could use their Facebook account to authenticate themselves, para. 0037).

In regards to claim 32, modified Fischer discloses the system of claim 21, and further discloses wherein the authentication subsystem utilizes a pin number to authenticate the customer (credit card is validated by confirming a 4 digit pin associated with the account, para. 0010, Fig. 2).

Claims 2, 4, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer, in view of El-Awady, and further in view of US 2007/0055623 to Ha et al. (hereinafter referred to as Ha).

In regards to claim 2, modified Fischer discloses the system of claim 1, and further discloses wherein the multipay subsystem is further configured to detect a triggering event prior to the total amount having been cumulatively 
Ha, in the related field of partial payments in electronic commerce, teaches in response to a determination (fig. 6a and 6b illustrates result information of performed payment with respect to success of payment and failure thereof, para. 0018, figs 6a and 6b) that the payee does not accept partial payments (method allows a partial payment only in a case that an amount of money exceeds a predetermined value, para. 0056), reversing any received partial payments (as indicated in fig. 6b, only the credit card 1 payment of $5,000 and credit card 2 and credit card 3 payments have not been approved, fig. 6B) to the customer (in fig. 6B when the user has only completed a $5,000 partial payment of a $17,600 total due, the user can choose to cancel the approved credit card payment and restart from the beginning, fig. 6B).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the system of 

In regards to claim 4, modified Fischer discloses the system of claim 2, but fails to disclose wherein the triggering event comprises an expiration of a time period during which the cumulative partial payments failed to sum to the total amount.
Ha, in the related field of partial payments in electronic commerce, teaches wherein the triggering event comprises an expiration of a time period (fig. 5b indicates that if the money for the proposed cash payment of 1,210,000 is not received by 5 pm 10th of October, contract will be cancelled, fig. 5B) during which the cumulative partial payments failed to sum to the total amount (when cash payment is included in selection information on a plurality of payment means received from a user a payment is regarded as successful when the receipt of money is completed, para. 0057).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the system of Fischer with the ability to cancel a payment when only a partial payment is made as taught by the system of Ha.  The motivation for doing so would have been to provide a time by which a cash payment must be received (Ha, fig. 5b).

In regards to claim 22, modified Fischer discloses the system of claim 21, and further discloses wherein the multipay subsystem is further configured to detect a triggering event prior to the total amount having been cumulatively received via partial payments (in fig. 10 a customer has initially authorized a $200 payment from credit card 1002 but the credit card does not have $200 of credit available, para. 0048, fig. 10), and in response to a determination that the payee does accept partial payments, transfer any received partial payments to the payee and indicating a remaining amount to be paid to the payee (Inspire pay server auto-suggest 1005 that a $100 can be paid on the credit card and the remainder of the payment be satisfied using the account associated with Bank 1004, para. 0048, fig. 10), but fails to disclose in response to a determination that the payee does not accept partial payments, reverse any received partial payments to the customer.
Ha, in the related field of partial payments in electronic commerce, teaches in response to a determination (fig. 6a and 6b illustrates result information of performed payment with respect to success of payment and failure thereof, para. 0018, figs 6a and 6b) that the payee does not accept partial payments (method allows a partial payment only in a case that an amount of money exceeds a predetermined value, para. 0056), reverse any received partial payments (as indicated in fig. 6b, only the credit card 1 payment of $5,000 and credit card 2 and credit card 3 payments have not been approved, fig. 6B) to the customer (in fig. 6B when the user has only 

In regards to claim 24, modified Fischer discloses the system of claim 22, but fails to disclose wherein the triggering event comprises an expiration of a time period during which the cumulative partial payments failed to sum to the total amount.
Ha, in the related field of partial payments in electronic commerce, teaches wherein the triggering event comprises an expiration of a time period (fig. 5b indicates that if the money for the proposed cash payment of 1,210,000 is not received by 5 pm 10th of October, contract will be cancelled, fig. 5B) during which the cumulative partial payments failed to sum to the total amount (when cash payment is included in selection information on a plurality of payment means received from a user a payment is regarded as successful when the receipt of money is completed, para. 0057).  It would have been obvious to one skilled in the art before the effective filing date of the claimed .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jayaram et al. (US 2018/0322485) teaches a ledger management system.
Castagna et al. (US 2019/0172059) teaches a real-time net settlement by distributed ledger system.
Ledfored et al. (US 2017/0004501) teaches a real-time payment system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        1/7/2021